 
Exhibit 10.1
 
 


 
 
SECURITIES PURCHASE AGREEMENT
 


 


 
THIS SECURITIES PURCHASE AGREEMENT, dated as of the date of acceptance set forth
below, is entered into by and between PEGASUS TEL, INC., a Delaware corporation
(the “Company”), and the undersigned (individually and collectively, the
“Buyer”).
 


 
W I T N E S S E T H:
 


 
WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) promulgated under the Securities Act of
1933, as amended (the “Act”); and
 


 
WHEREAS, the Company is authorized to issue up to ten million (10,000,000)
shares of preferred stock, par value $0.0001 per share (the “Preferred Stock”),
in one or more classes with rights and designations as determined and
established by the Company’s Board of Directors; and
 


 
WHEREAS, on July 31, 2008, by unanimous written consent, the Board of Directors
of the Company resolved to create a class of Preferred Stock designated as
Series A Convertible Preferred Stock with all rights and distinctions as set
forth in that certain Certificate of Designations prepared and provided to the
Board;
 


 
WHEREAS, on August 1, 2008, the proper officer of the Company caused to be filed
the Certificate of Designations with the Secretary of State of the State of
Delaware; and
 


 

 
1

--------------------------------------------------------------------------------

 

WHEREAS, the Buyer wishes to purchase a certain amount of the Company’s shares
of Series A Convertible Preferred Stock, par value $0.0001 per share (the
“Shares”), upon the terms and subject to the conditions of this Agreement;
 


 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
 
1.      AGREEMENT TO PURCHASE; PURCHASE PRICE.
 
2.      Purchase.  The Buyer hereby agrees to purchase from the Company (i) the
number of Shares set forth on the signature page of this Agreement. The purchase
price for the Shares shall be $0.0001 (the par value) per Share and shall be
payable in United States Dollars (the “Purchase Price”).
 
a.      Form of Payment; Escrow Arrangements; Offering Termination Date.  The
Buyer shall pay the Purchase Price for the Shares by check or wire directly to
the Company.
 
3.      BUYER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.
 
The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:
 
a.      The Buyer is purchasing the Shares for its own account for investment
only and not with a view towards the public sale or distribution thereof and not
with a view to or for sale in connection with any distribution thereof;
 
b.      The Buyer is (i) an “accredited investor” as that term is defined in
Rule 501 of the General Rules and Regulations under the Act by reason of Rule
501(a)(3), and/or (ii) experienced in making investments of the kind described
in this Agreement and the related documents, (iii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Shares;
 
c.      All subsequent offers and sales of the Shares by the Buyer shall be made
pursuant to registration under the Act or pursuant to an exemption from
registration;
 
d.      The Buyer understands that the Shares are being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Buyer’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of the Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Buyer to acquire the Shares;
 
e.      The Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Shares which have been requested
by the Buyer. The Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries.

 
2

--------------------------------------------------------------------------------

 

 
f.      The Buyer understands that its investment in the Shares involves a high
degree of risk;
 
g.      The Buyer understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Shares;
 
h.      This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Buyer and is a valid and binding agreement of the
Buyer enforceable in accordance with its terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally.
 
4.      COMPANY REPRESENTATIONS, ETC.


 
The Company represents and warrants to the Buyer that:
 
 
a.      Company Status.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
the requisite corporate power to own its properties and to carry on its business
as now being conducted.  The Company is duly qualified as a foreign corporation
to do business and is in good standing in each jurisdiction where the nature of
the business conducted or property owned by it makes such qualification
necessary other than those jurisdictions in which the failure to so qualify
would not have a material and adverse effect on the business, operations,
properties, prospects or condition (financial or otherwise) of the Company.
 
b.      Authorized Shares.  The Company has authorized and reserved for
issuance, free from preemptive rights, the Shares and the shares of Common Stock
issuable upon the conversion of the Shares (the “Conversion Shares,” and
together with the Shares, the “Securities”).  The Shares have been, and the
Conversion Shares upon issuance will be, duly authorized and will be duly and
validly issued, fully paid and non-assessable and will not subject the holder
thereof to personal liability by reason of being such holder.
 
c.      Securities Purchase Agreement.  This Agreement and the transactions
contemplated hereby have been duly and validly authorized by the Company, this
Agreement has been duly executed and delivered by the Company and this
Agreement, when executed and delivered by the Company, will be, a valid and
binding agreement of the Company enforceable in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally.
 
d.      Non-contravention.  The execution and delivery of this Agreement by the
Company, the issuance of the Securities, and the consummation by the Company of
the other transactions contemplated by this Agreement do not and will not
conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the articles of incorporation
or by-laws of the Company, (ii) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or by which it
or any of its properties or assets are bound, (iii) to its knowledge, any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or (iv) to its knowledge, order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have a material adverse effect on
the transactions contemplated herein. The Company is not in violation of any
material laws, governmental orders, rules, regulations or ordinances to which
its property, real, personal, mixed, tangible or intangible, or its businesses
related to such properties are subject.
 
e.      Approvals.  No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market is required to be obtained by the Company for the issuance
and sale of the Shares to the Buyer as contemplated by this Agreement, except
such authorizations, approvals and consents that have been obtained.

 
3

--------------------------------------------------------------------------------

 

 
f.      No Trading Market.  There is no trading market for the Securities.
 
5.      CERTAIN COVENANTS AND ACKNOWLEDGMENTS.
 
a.      Transfer Restrictions.  The Buyer acknowledges that (1) the Securities
have not been registered under the provisions of the Act and may not be
transferred unless (A) subsequently registered thereunder, as provided for
herein, or (B) the Buyer shall have delivered to the Company an opinion of
counsel, reasonably satisfactory in form, scope and substance to the Company, to
the effect that the Securities to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration; and (2) any sale
any Security made in reliance on Rule 144 promulgated under the Act may be made
only in accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of that Security under circumstances in which the seller,
or the person through whom the sale is made, may be deemed to be an underwriter,
as that term is used in the Act, may require compliance with some other
exemption under the Act or the rules and regulations of the SEC thereunder.
 
b.      Restrictive Legend.  The Buyer acknowledges and agrees that the
Securities and, until such time as they are registered under the Act as
hereinafter contemplated, the Securities shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer thereof):


THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 
c.      Filings.  The Company undertakes and agrees to make all necessary
filings in connection with the sale of the Securities to the Buyer under any
United States laws and regulations, or by any domestic securities exchange or
trading market, and to provide a copy thereof to the Buyer promptly after such
filing.
 
d.      Available Conversion Shares.  The Company shall have at all times
authorized and reserved for issuance, free from preemptive rights, shares of
Common Stock equal to the Conversion Shares.
 
6.      GOVERNING LAW:  MISCELLANEOUS.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware.  A facsimile
transmission of this signed Agreement shall be legal and binding on all parties
hereto.  This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original.  The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.  If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.  This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement.  This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.
 
7.      NOTICES.  Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given, (i) on the date delivered, (a) by personal delivery, or (b) if advance
copy is given by fax, (ii) seven  business days after deposit in the United
States Postal Service by regular or certified mail, or (iii) three business days
mailing by international express courier, with postage and fees prepaid,
addressed to each of the other parties thereunto entitled at the following
addresses, or at such other addresses as a party may designate by ten days
advance written notice to each of the other parties hereto.


 
COMPANY:          PEGASUS TEL, INC.
118 Chatham Road
Syracuse, New York 13203
Attention: Carl E. Worboys, President


with a copy to:


The Sourlis Law Firm
Virginia K. Sourlis, Esq.
The Galleria
2 Bridge Avenue
Red Bank, New Jersey 07701


 
BUYER:                 At the address set forth on the signature page of this
Agreement.
 
 
8.      SUCCESSORS AND ASSIGNS.   This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.


 


 


 


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 


 
[SIGNATURE PAGES FOLLOW]
 


 


 


 

 
4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer or one of
its officers thereunto duly authorized as of the date set forth below.
 


 
Total Number of Shares:                            __________________________
Shares of Series A Convertible Preferred Stock, par value $0.0001 per share, of
Pegasus Tel, Inc., a Delaware corporation.


Purchase Price:                                           $0.0001 per share.


Total Purchase
Price:                                $______________________________






 
                ____________________________________       
Address:___________________________________                      
 
Printed Name of
Buyer                                                                    ___________________________________                                       
 
                                                                                                                           
___________________________________


 


 


 
By:    _________________________________      Fax
No. ___________________________________                               
 
(Signature of Authorized Person)
 


 
                 _____________________________________     
Jurisdiction ________________________________                               
 
Printed Name and Title                                     of incorporation or
organization
 


 


 


                 
_______________________________________________________________
 
Taxpayer identification number or social security number, as applicable
 

 
5

--------------------------------------------------------------------------------

 

*************************************************************************************
 


 
This Agreement has been accepted as of the date set forth below.
 


 


 
PEGASUS TEL, INC.
 


 


 


 
By: /s/ Carl E. Worboys
 
Carl E. Worboys
 
President




Dated:     ____ ___, 2008
 
 
 

6

--------------------------------------------------------------------------------
